Exhibit 10.1

 

AGREEMENT AND GENERAL RELEASE

 

This Agreement and General Release (“Agreement”) is entered into by ANSYS, Inc.,
a Delaware corporation with a principal office at 2600 Ansys Drive, Canonsburg,
PA 15317 (“ANSYS”), and Walid Abu-Hadba, an individual residing at 1706 Hunters
Path Lane, Pittsburgh, PA 15241, (“Employee”) (collectively the “Parties”). The
purpose of this Agreement is to establish an amicable arrangement for ending the
employment relationship, including releasing ANSYS and related persons and
entities from any claims and permitting Employee to receive severance benefits.
In consideration of the mutual promises contained herein and other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Parties agree as follows:

 

1.       Termination of Employment. Employee has voluntarily resigned his
position with ANSYS and any affiliated entities and his last day of employment
will be May 1, 2017 (“Resignation Date”). Employee agrees to sign any documents
that may reasonably be requested by ANSYS to confirm such resignations.

 

2.       Consideration to Employee. Within thirty (30) days after the Effective
Date of this Agreement as defined in Paragraph 13, ANSYS will pay Employee the
sum total of two hundred and two thousand eight hundred and ninety-four U.S.
Dollars ($202,894), less legally required deductions. ANSYS will issue an IRS
Form W-2 for taxable consideration provided to Employee.

 

3.       No Consideration Absent Execution of this Agreement. Employee would not
receive the consideration set forth in Paragraph 2 of this Agreement but for his
execution of this Agreement and the fulfillment of the promises contained
herein.

 

4.       General Release of Claims. Employee, on behalf of himself, his heirs,
executors, administrators, devisees, spouses, and assigns, knowingly and
voluntarily releases and forever discharges to the fullest extent permitted by
law ANSYS and its affiliates, subsidiaries, insurers, associates, predecessors,
successors and assigns (including, without limitation, any of their respective
current and former employees, officers, directors, agents, trustees, attorneys,
representatives and stockholders) (collectively “Releasees”) from any and all
claims, known and unknown, asserted and unasserted, Employee has or may have
against Releasees as of the date of his execution of this Agreement, including,
but not limited to, any alleged violation of: the Age Discrimination in
Employment Act (“ADEA”); Title VII of the Civil Rights Act of 1964; the Civil
Rights Act of 1991; Sections 1981 through 1988 of Title 42 of the United States
Code; the Employee Retirement Income Security Act; the Americans with
Disabilities Act; the Occupational Safety and Health Act; the Family and Medical
Leave Act; the Sarbanes-Oxley Act; any federal, state or local civil rights or
discrimination law; any other federal, state, or local law, regulation or
ordinance; any public policy, contract, tort, or common law claim; or any claim
for costs, fees, or other expenses including attorneys’ fees incurred in these
matters. Despite any language in this Agreement to the contrary, Employee does
not release claims that by law cannot be released by private agreement
including, but not limited to, claims for workers’ compensation and unemployment
compensation.

 

Nothing in this Agreement prevents Employee from: (a) filing a charge or
complaint with any governmental agencies (including, but not limited to, the
Equal Employment Opportunity Commission (“EEOC”), the Securities and Exchange
Commission (“SEC”), or National Labor Relations Board (“NLRB”)); (b)
participating or cooperating in any matters before such governmental agencies or
providing information or documents to them; (c) filing an action in court
alleging that his release of claims under the ADEA was not knowing or voluntary;
(d) filing an action in court for ADEA claims that may arise after the date this
Agreement is signed by Employee; or (e) exercising Employee’s right under
Section 7 of the National Labor Relations Act to engage in joint activity with
other employees.

 

With respect to any such charges or complaints that Employee may bring with any
governmental agencies such as the EEOC or NLRB, Employee waives any right to any
monetary or other recovery should any governmental agency or other third party
pursue any claims on employee’s behalf (either individually, or as part of any
collective or class action) except for any right Employee may have to receive a
payment from a government agency (not ANSYS) for information provided to a
government agency.

 

5.       Indemnification. ANSYS has made no representations to Employee
regarding the tax consequences of any consideration received by him under this
Agreement and he is solely responsible for all applicable taxes, if any, owed by
him to any taxing authority as a result of the consideration given to him by
ANSYS under Paragraph 2. Employee will indemnify ANSYS and hold ANSYS harmless
for all taxes, penalties and interest, withholding or otherwise, for which ANSYS
may be found liable as a consequence of having given the consideration to
Employee pursuant to Paragraph 2.

 

6.       Warranties. Employee warrants that he has no known workplace injuries
and that he has been paid and/or has received all leave (paid or unpaid),
compensation, wages, bonuses, commissions, and/or benefits to which he may be
entitled and that no other leave (paid or unpaid), compensation, wages, bonuses,
commissions and/or benefits are due to him, except as provided in Paragraph 2.

 

7.       Insider Trading Procedures. Through November 1, 2017, Employee agrees
that he will remain subject to the ANSYS, Inc. Statement of Company Policy on
Insider Trading and Disclosure and ANSYS, Inc. Insider Trading Procedures (the
“Insider Trading Procedures”), and will be prohibited from trading common stock
of the Company without permission outside of the trading windows as set forth in
the Insider Trading Procedures.

 

8.       Confidentiality and Non-Disparagement. Employee will not disclose any
information regarding the existence or substance of this Agreement, except to
his financial advisor, his spouse, and an attorney with whom Employee consults
regarding this Agreement, all of whom (prior to disclosure) will likewise agree
to maintain the confidentiality of such information. Employee will not make any
negative statements or criticisms, express or implied, about ANSYS or its
employees, directors, officers, products or services, which might reasonably
become known to current ANSYS employees or customers, the software development
industry, the computer-aided engineering industry, or the public at large. This
includes, but is not limited to, making such comments on internet sites
anonymously or under assumed names. Employee warrants that he has not made any
such disclosures of confidential information or disparaging statements since
this Agreement was presented to him. However, this Agreement does not prevent
Employee from communicating with or disclosing information or documents
regarding the existence or substance of this Agreement to governmental agencies
including, but not limited to, the EEOC, SEC and NLRB.

 


 



9.       Future Cooperation. Employee agrees to cooperate reasonably with ANSYS
and all of its affiliates (including its and their outside counsel) in
connection with (i) the contemplation, prosecution and defense of all phases of
existing, past and future litigation about which ANSYS believes Employee may
have knowledge or information; and (ii) responding to requests for information
from regulatory agencies or other governmental authorities (together
“Cooperation Services”). Employee further agrees to make himself available to
provide Cooperation Services at mutually convenient times during and outside of
regular business hours as reasonably deemed necessary by ANSYS’s counsel. The
company shall not utilize this section to require Employee to make himself
available to an extent that would unreasonably interfere with full-time
employment responsibilities that he may have. Cooperation Services include,
without limitation, appearing without the necessity of a subpoena to testify
truthfully in any legal proceedings in which the Company or an affiliate calls
him as a witness. ANSYS shall reimburse Employee for any reasonable travel
expenses that he incurs due to his performance of Cooperation Services, after
receipt of appropriate documentation consistent with the company’s business
expense reimbursement policy.

 

10.       Amendment. This Agreement may not be modified, altered or changed
except upon express written consent of all Parties signed in ink wherein
specific reference is made to this Agreement.

 

11.       Governing Law and Forum. This Agreement will be governed by and
performed in accordance with the laws of the Commonwealth of Pennsylvania
without regard to its conflicts of laws provisions. Employee consents to the
personal jurisdiction and venue of the state and federal courts having
jurisdiction over Washington County, Pennsylvania.

 

12.       Severability. Except for the release of claims in Paragraph 4, if a
court of competent jurisdiction determines that any provision of this Agreement
is illegal or unenforceable and such provision or provisions cannot be modified
to be enforceable, then such provision will immediately become null and void,
leaving the remainder of this Agreement in full force and effect.

 

13.       Revocation and Effective Date. Employee may revoke this Agreement for
a period of seven (7) calendar days following the day he executes this Agreement
(“Revocation Period”). Any revocation must be submitted, in writing, by email to
fernando.esquivel@ansys.com or by either hand delivery or certified U.S. Mail,
return receipt requested, to Fernando Esquivel, Vice President of Human
Resources, ANSYS, Inc., 2600 Ansys Drive, Canonsburg, Pennsylvania, 15317. The
revocation must be delivered or postmarked within the Revocation Period. This
Agreement will become effective on the day after the expiration of the
applicable Revocation Period (“Effective Date”).

 

14.       Entire Agreement. This Agreement constitutes the entire agreement
relating to the matters stated herein, and it cancels and supersedes any prior
agreements or understandings that may have existed between Employee and ANSYS
with respect to all matters covered by this Agreement. No other promise or
inducement has been offered to either party except as set forth herein.

 

15.       Acknowledgement of Previous Agreements. Nothing in this Agreement
releases Employee from any previous obligations he has under any agreements with
ANSYS or its affiliates or subsidiaries including without limitation, the ANSYS
Intellectual Property Protection Agreement, and all equity agreements executed
by the Employee or equivalent documentation. Employee is aware of and will
comply with his existing legal obligations under the ANSYS Intellectual Property
Protection Agreement, including the obligation to maintain the confidentiality
of all confidential business information which he learned or to which he had
access during his employment with ANSYS, and the non-compete and
non-solicitation periods set forth therein. Employee confirms that he has
returned all tangible versions of all documents containing ANSYS business
information, other than information pertaining to his own employment terms, and
that he has not retained any ANSYS business information in any form. For
avoidance of doubt, the previous agreements referred to in this Paragraph are
separate and distinct from the matters covered by this Agreement.

 

Employee acknowledges the following: (a) An individual shall not be held
criminally or civilly liable under any Federal or State trade secret law for the
disclosure of a trade secret that is made in confidence to a Federal, State, or
local government official, either directly or indirectly, or to an attorney
solely for the purpose of reporting or investigating a suspected violation of
law; (b) an individual shall not be held criminally or civilly liable under any
Federal or State trade secret law for the disclosure of a trade secret that is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal; and, (c) an individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual files any document
containing the trade secret under seal and does not disclose the trade secret,
except pursuant to court order.

 

16.       Copies Effective as Originals. This Agreement may be executed in
counterparts and each counterpart, when executed, will have the efficacy of an
original. Photographic or faxed copies of signed counterparts may be used in
lieu of the original for any purpose.

 

17.       Gender. All personal pronouns used in the Agreement whether used in
masculine, feminine, or neutral gender, shall include all other genders.

 


 



18.       Review of Agreement and Consultation with Attorney. EMPLOYEE IS HEREBY
ADVISED THAT HE HAS UP TO TWENTY-ONE (21) CALENDAR DAYS TO REVIEW THIS AGREEMENT
AND TO CONSULT WITH AN ATTORNEY PRIOR TO EXECUTING THIS AGREEMENT. EMPLOYEE
SHOULD CONSULT WITH AN ATTORNEY OF HIS CHOICE. EMPLOYEE AGREES THAT ANY
MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS AGREEMENT DO NOT RESTART OR
AFFECT IN ANY MANNER THE ORIGINAL TWENTY-ONE (21) CALENDAR DAY CONSIDERATION
PERIOD.

 

 

 

 

 

 

 




 

IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Agreement and General Release as of the dates set forth below:

 

Employee

 

ANSYS, Inc.



      /s/ Walid Abu-Hadba   /s/ Maria T. Shields Name: Walid Abu-Hadba   Name:
Maria T. Shields Date: May 1, 2017   Title: Chief Financial Officer     Date:
May 1, 2017

